Citation Nr: 1114008	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 through August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2005, the Board remanded the appeal for further development and adjudication to the RO via the Appeals Management Center (AMC), in Washington, DC.  In September 2009, the Board denied the Veteran's TDIU claim and remanded the Veteran's claims for entitlement to service connection for a back disorder and a psychiatric disorder to the RO via the AMC.  The Veteran appealed the TDIU denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court vacated the portion of the September 2009 Board decision pertaining to the TDIU issue and remanded the TDIU issue for compliance with the instructions in the Joint Motion for Remand (JMR).  The Veteran's TDIU claim is now before the Board again for appellate disposition.  The May 2010 Order did not vacate the Board's remand directives pertaining to the claims for entitlement to service connection for a back disorder and a psychiatric disorder.  The AMC is still working on the Veteran's service connection claims, and therefore those claims are not properly before the Board at this time.

Following the RO's certification of this appeal to the Board, the Veteran's representative submitted additional medical evidence in September 2010.  However, he waived the Veteran's right to have the RO initially consider this evidence in a September 2010 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to an increased rating for the Veteran's service-connected bilateral pes planus, claw toes, and metatarsalgia with secondary right foot plantar kertosis, currently evaluated as 50 percent disabling, to include on an extraschedular basis under 38 C.F.R. § 3.321 (2010), has been implicitly raised by the record by the Veteran's TDIU claim (since the Veteran is only service-connected for one disability), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

As previously mentioned, in September 2009, the Board remanded the Veteran's claims for entitlement to service connection for a back disorder and a psychiatric disorder to the Appeals Management Center (AMC).  To date, these remand directives have not been completed.  As these service connection issues have been remanded and because these remanded issues could be granted upon completion of the development sought, the outcome of the TDIU claim may be affected.  For these reasons, the Board finds that the TDIU claim is inextricably intertwined with the other pending service connection claims and a decision will be deferred pending readjudication of those other claims.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is instructed to complete the Board's September 2009 remand directives pertaining to the Veteran's claims for service connection for a back disorder and a psychiatric disorder.

2.  After the above action have been completed, and after adjudicating the Veteran's increased rating claim (as described in the Introduction), readjudicate the Veteran's claim for a TDIU.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



